PER CURIAM.
This is a disciplinary proceeding against Joseph A. Berg, Jr., of Coquille. The Oregon State Bar accused Berg of eight charges of unethical conduct. The trial committee found Berg guilty of three of the charges and not guilty of the other charges.
The review board examined the record of the proceedings before the trial committee and found the accused guilty of five of the eight charges of misconduct and not guilty of the other three.
The charges involved generally gross procrastination and neglect in handling the legal affairs entrusted to him by his clients, but, more seriously, with representing to the clients that he was taking care of their affairs when such representations were patently false. In some instances he permitted the statute of limitations to run against his clients’ claims, did not inform those clients that the claims were barred, but still assured his clients that their claims were receiving his attention and would be settled or tried.
In one or more instances he informed his clients that he had filed actions on their claims when, in fact, he had not done so. He personally paid one client $1,500 in settlement of her malpractice claim against him and his insurance company paid $3,500 to settle the claim of another client.
All of the claims involved procrastination and neglect and wilfully deceiving his clients as to the status of their affairs. We have carefully reviewed the record and agree with the review board. The accused was guilty of five of the charges and not guilty as to the other three.
The trial committee recommended that the accused be suspended from the practice of law for one year and thereafter until he has made application for reinstatement and demonstrates that he is then ethically fit to resume the practice of law and that if he is reinstated *386that he be placed on probation for an additional period of three years. The review board concurred in the recommendation of the trial committee. We also concur in the recommendation and order that the accused be suspended from the practice of law for a period of one year from the date of our mandate and thereafter until he has demonstrated he can resume the ethical practice of law and that if he is reinstated that he be placed on probation for an additional period of three years.
The Oregon State Bar shall have a judgment against the accused for its costs and disbursements incurred in prosecuting this proceeding.